Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 2, recites ”wherein examples of the particle include a cell”. The term “examples” makes it not clear if a cell as the particle is required. For examination purposes, a cell is not required in claim 4. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,877,141 (hereinafter “Yu”).
The following disclosure by Yu are relevant to Applicant’s claims, as will be discussed further below.
Yu teaches a microtiter plate 10 which, such as that shown in FIG. 1, is produced such that the walls defining each well 50 form arrays of subwells within each well.  A subwell array 20 may be adapted as shown in FIG. 2 such that the horizontal cross-sectional area of each subwell 8 is larger at the top of each subwell 8 than at the bottom of each subwell 8, advantageously without preventing or impeding fluid flow.  This allows a spherical analyte bead 9 having an equatorial cross-sectional area between that of the horizontal cross-sectional area of the top and bottom of each subwell 8 to lodge between the top and bottom of each subwell 8.  The force required to dislodge the bead 9 is preferably large enough such that the bead 9 will not dislodge under normal shipping and handling conditions.  The bead 9 diameter is preferably between 0.8 mm and 1.7 mm and the well 7 and subwell 8 dimensions and spacings conform to the SBS standard.  The subwell plate 7 contains a reservoir 12 beneath the subwell array 20 which is in fluid contact with each subwell 8.  The reservoir 12 is partially defined by a plate bottom 11 which also defines the bottom of the well plate 7.” Column 8, lines 41-60. See also figures 1-4.
As to Applicant’s claim 1, Yu discloses 
 a filter film [microtiter plate 10] comprising:
a through-hole [subwell 8];
and a recessed portion [well 12 or alternatively fluid port 13] having a size capable of capturing one particle [the particle being bead 9 lodged in subwell 8];
wherein the recessed portion [well 12] is open to the face of the filter film [see figures 2 and 3];
the through-hole in the one face has a shape or a size such that the one particle is not capable of passing through the through-hole [see column 8, lines 41-60 disclosing that the bead 9 is lodged in subwell 8; and see figure 3]. 
Claim 1 also recites that the through-hole and the recessed portion are disposed close to each other. While Yu discloses the diameter of the bead, Yu is silent as to the distance between a subwell (8), well (12), or alternatively the distance between a subwell (8) and fluid port (13).
Examiner notes that Applicant gives a definition of the term “close” in the specification in paragraph 0031, which states:
“The expression that the through-hole 110 and the recessed portion 120 are disposed close to each other in the filter film 100 means that a distance between a centroid of the shape of the through-hole 110 on the face 130 and a centroid of the shape of the recessed portion 120 on the face 130 is 0.5 to 10 times the diameter of a circle having the same area as the projected area of the particle (hereinafter, referred to as "projected area-equivalent diameter" in some cases).” Paragraph 0031 (emphasis added).
While Yu does not disclose this ratio of the closeness between the through-hole and the recessed portion, this ratio appears to fall within a workable range, and thus its discovery would have required ordinary skills in the art.
	As to claim 2, Yu discloses that a plurality of the through-holes and a plurality of the recessed portions are provided. See column 8, lines 41-60, and figure 1.
	Claim 2 also recites that a ratio between the number of the through-holes and the number of the recessed portions is 1:5 to 100:1.
	While Yu is silent as to this ratio, it appears to fall within a workable range. Thus, its discovery would have been obvious to one skilled in the art.
	As to claim 3, Yu discloses that a projected area-equivalent diameter of the one particle is 0.01 micrometer or more and 1 mm or less. See column 8, lines 41-60 disclosing that the bead 9 diameter is preferably between 0.8 mm and 1.7 mm, and that the bead (9) is lodged in a subwell (8). Thus the diameter of the bead disclosed by Yu falls within the range recited by Applicant.
	As to claim 4, examiner notes that the language “examples of the particle include a cell” does not require a cell as the particle, and thus encompasses any particle. The “recessed portion” of the Yu device, as discussed above in claim 1, has a size that is capable of capturing one particle, and the through-hole has a shape or size such that the one particle is not capable of passing through the through-hole.
	Also, regarding claim 4, the language “the film is used for capturing cell” is interpreted as meaning that the film is capable of capturing a cell. Since the Yu microtiter plate [equivalent to Applicant’s film] is capable of capturing a cell since it can capture a cell flowing to it [see figure 4, for example.] Examiner notes that the diameter of the bead (element 8 in figure 4) is 0.8 mm and 1.7 mm (see column 8, lines 41-60). Given that the bead is lodged in the subwell [equivalent to Applicant’s through-hole], the subwells (8), wells (12), and fluid port (13) are capable of allowing a cell to flow into them and be captured in the film (in wells 12). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,466,160. This reference discloses a system and method for isolating and analyzing single cells, including: a substrate having a broad surface; a set of wells defined at the broad surface of the substrate, and a set of channels, defined by the wall, that fluidly couple each well to at least one adjacent well in the set of wells; and fluid delivery module defining an inlet and comprising a plate, removably coupled to the substrate, the plate defining a recessed region fluidly connected to the inlet and facing the broad surface of the substrate, the fluid delivery module comprising a cell capture mode. See abstract. 
US 20170198246. This reference discloses a multiuse bioreactor with binding. See abstract and para. 0046.
US 20120183977. This reference discloses a sample plate comprising a sample well that comprises one or more bead retaining chambers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/Primary Examiner, Art Unit 1641